Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 01/18/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/12/2021 have been entered.
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered and entered into the record.
The 35 USC §101 and §103 rejections of claims 1-20 are withdrawn in response to applicant’s amendment.
Claims 1-20 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 8, and 15 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for simulating a return network.
The closest prior art references of record, Tilly (US Patent No. 10,318,921), Curtland (US 2016/0292625) and Anthony et al. (US Patent No. 8,156,007), are directed to dynamic determination of item returns, product data analysis and forecasting returns for retail demand planning, respectively, and  collectively teach several features recited in independent claims 1/8/15, including receiving a test parameter defining a change to a return network of a retailer, wherein the return network comprises a plurality of return candidate locations, simulating for the historical time period and using one or more computer processors, a plurality of return orders based on the test parameter and the return network by selecting which of the plurality of candidate return locations receive items corresponding to the plurality of return orders, wherein the plurality of return orders are actual orders that were processed by the return network during the historical time period; updating, using the one or more computer processors, inventories at the plurality of candidate return locations based on simulating the plurality of return orders, wherein one or more of the updated inventories are altered relative to actual inventories at the plurality of candidate return locations during the historical time period; predicting, using the one or more computer processors, virtual sales at the plurality of candidate return locations based on the updated inventories and a demand forecast corresponding to the plurality of candidate return locations, wherein the virtual sales are sales that are predicted to have occurred during the historical time period if the return network was changed according to the test parameter; generating, using the one or more computer processors, one or more key performance indicators (KPIs) based on simulating the plurality of return orders and predicting the virtual sales; changing the test parameter using an application programming interface (API) before re-running the simulation for the historical time period using the changed test parameter (See Final Rejection mailed 10/20/2021 for prior art citations pertinent to the above-noted subject matter).
However, Tilly, Curtland (US 2016/0292625), Anthony et al. and the other prior art references of record do not teach the features of wherein the test parameter comprises at least one of adding a first return location of the plurality of candidate return locations, removing a second return location of the plurality of candidate return locations, or updating a return policy and generating a graphical user interface (GUI) for display comprising graphical images derived from the KPIs, wherein: the graphical images are illustrated as dots; a size of a dot indicates a number of items returned to a particular return location; and a larger dot indicates a greater number of returns at the particular return location, as recited and arranged in combination with the other limitations of independent claims 1/8/15, thus rendering claims 1-20 as allowable over the prior art.
The §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations for managing commercial interactions, when further evaluated under Step 2A Prong Two, the additional elements in independent claims 1/8/15 for performing the simulating, updating, predicting and generating with a computer processor, changing the test parameter using an application programming interface (API), and generating a graphical user interface (GUI) for display comprising graphical images derived from the KPIs, wherein: the graphical images are illustrated as dots; a size of a dot indicates a number of items returned to a particular return location; and a larger dot indicates a greater number of returns at the particular return location rely on the computer processor(s), API and GUI in a meaningful way such that, when taken in combination, these additional elements apply the abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to the abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2016/0321684): discloses features for predicting individual customer returns in e-commerce.
Malsbenden et al. (US 2008/0027787): discloses features for calculating returns and metrics related thereto (See, e.g., paragraph 21 and Fig. 5).
A. Canda, X. Yuan and F. Wang, "Modeling and forecasting product returns: An industry case study," 2015 IEEE International Conference on Industrial Engineering and Engineering Management (IEEM), 2015, pp. 871-875: discloses features for forecasting product returns, which is essential to, inter alia, inventory management.
A local algorithm for product return prediction in E-commerce Zhu, Yada; Li, Jianbo; He, Jingrui; Quanz, Brian L.; Deshpande, Ajay A.. IJCAI International Joint Conference on Artificial Intelligence 2018-: 3718-3724. International Joint Conferences on Artificial Intelligence. (2018). Abstract: discloses features for predicting product returns using a weighted hybrid graph representing customer and product nodes.
Clear Returns Uses IBM Big Data & Analytics to help retailers predict and understand the impact of returns. M2 Presswire [Coventry] 03 July 2015: discloses predictive analytics technologies to analyze/predict product returns, including integration of models from retailers’ sales, order management, warehousing and in-store systems, and applying returns analysis to marketing strategies.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
02/11/2022